Citation Nr: 1431137	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-11 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.  He is the recipient of a Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for a low back disability and a right knee disability.  

In an April 2013 decision, the Board remanded the issues of entitlement to a total disability rating based on individual unemployability (TDIU), service connection for erectile dysfunction (ED), and entitlement to an effective date prior to January 2, 2007, for the assignment of a temporary total disability rating under 38 C.F.R. § 4.29 based on hospital treatment or observation, for further development.  Subsequently, in a September 2013 rating decision, the RO granted service connection for ED and entitlement to a TDIU.  This decision constitutes a full grant of benefits on those issues.  Therefore, the claims of service connection for ED and entitlement to a TIDU are no longer on appeal.  

In November 2013, the Board remanded the issues of service connection for a low back disability and a right knee disability for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  






FINDINGS OF FACT

1.  A low back disability was not shown within one year after discharge from service, and the competent and probative evidence fails to link the Veteran's current low back disability to service.

2.  A right knee disability was not shown within one year after discharge from service, and the competent and probative evidence fails to link the Veteran's current right knee disability to service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154(b), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for establishing service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154(b), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a January 2007 letter issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The January 2007 letter also informed the Veteran of the evidence needed to establish a disability rating and effective date for the claims on appeal.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA and private medical records, VA examination reports, and the Veteran's statements.  The Board finds that the January 2014 VA examinations conducted in connection with the claims are adequate because the examiner considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding whether the Veteran's low back and right knee disabilities were due to his period of service.     

The Board notes that actions requested in the prior remand have been undertaken.  Instructions pertinent to the claims being decided included obtaining any outstanding VA medical records dated since September 2009, obtaining any outstanding private medical records associated with September and October 2004 private lumbar spine x-ray records, and scheduling the Veteran for VA examinations to determine the etiology of his low back disability and right knee disability.  In response, the RO/AMC scheduled the Veteran for VA examinations dated in January 2014 and obtained all updated VA treatment records.  In November 2013 correspondence, the RO/AMC requested that the Veteran identify all medical providers who had treated him for his disabilities since discharge from service and fill out any necessary authorization forms for the named medical providers.  However, the Veteran failed to respond to the November 2013 letter.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he injured his back and right knee in a boating accident in 1969 during his period of service.  

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  This provision does not establish a presumption of service connection.  Rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997).  

Service personnel records show that the Veteran received the Combat Infantryman Badge, which is indicative of combat.  Therefore, the Board finds that the combat presumption applies in this case.  The Board notes that a back and knee injury is consistent with the conditions and circumstances of being in combat.  Additionally, the Veteran's service treatment records contain a July 1969 casualty report, which noted that the Veteran was driving an airboat and hit Cau Bong Bridge.  The diagnosis was a bruised right leg.  As such, the Board concedes the occurrence of the in-service injury to the back and right knee. 

Other than the July 1969 casualty report where the Veteran was diagnosed with a bruised right leg, service treatment records are otherwise negative for any complaints, diagnoses, or treatment for a low back or right knee disability.  On separation examination in June 1970, the Veteran denied having any low back pain or "trick" knee on his Report of Medical History, and his spine and joints were found to be within normal limits.    

In a March 2002 VA medical report, the Veteran reported that he had fallen from his truck with extended hands on the ground and also bruised his right knee in the process.  He was diagnosed with left wrist probable fracture.  He was noted to have a mild bruise and swelling on the right knee, but was not given a right knee diagnosis otherwise.  

Post-service VA and private medical records dated from October 2004 to August 2013 show that the Veteran received intermittent treatment for facet joint syndrome, chronic low back pain, degenerative disc disease at L5-S1, spondylolisthesis, probable old compression fractures involving T11 and T12 vertebral bodies, degenerative joint disease of the lumbar spine, and degenerative joint disease of the right knee.  He received periodic bilateral facet joint injections to the lumbar spine.  

A January 2006 VA electromyography report indicates that the Veteran complained of having low back pain with radiation to the right hip for 15 years.  No specific injury was reported.  

The Veteran was afforded a general VA examination in August 2008.  The Veteran was diagnosed with degenerative joint disease of the right knee and lumbar spine.  However, etiology opinions in reference to his back and right knee disabilities were not rendered at that time.  

On VA spine and knee examinations in January 2014, the Veteran reported that in April 1969 during service, he was riding an air boat that was "going too fast" when he hit a bridge.  He stated that his right knee hit a guard rail of the boat, and he was thrown out of the boat, hitting his low back on the bridge.  He indicated that he was medically evacuated to Saigon Hospital afterwards where he was diagnosed with a right knee bruise.  He reported that he had incurred a "knot" on his right knee about the size of a golf ball that was splinted.  He maintained that he had x-rays, CT scans, and MRIs taken of his back and was told that he had damage to his back.  He reported that he was put on light duty for 30 days before being returned to full duty.  When asked if he had continued to experience low back problems after the April 1969 incident, the Veteran stated that it was "[h]ard to say."  Regarding his right knee, the Veteran stated that by the time he left the hospital, the knot on his knee was gone and he "really ha[d]n't had any problems with it."  He denied any formal reprimands or counselings for failure to perform his duties/responsibilities due to low back or right knee issues.  The Veteran indicated that at the time of separation from service, he was still having lower lumbar pain and that when he stood up, he would get shooting pains down his legs.  However, he denied any problems with his right knee at the time of his separation from service.  After separation, the Veteran stated that he worked as a carpenter building homes for 7 years but that he was unable to work this job after 7 years due to his back issues.  He maintained that he subsequently worked as a truck driver for 28 years and that he had not been employed since 2003 due to his back issues.  He denied having any right knee problems after separation from service, and therefore, had no right knee issues affecting his post-service employment.  He maintained that he was "not looking for anything compensation wise" with respect to his right knee.  After review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with degenerative joint disease of the lumbosacral spine with status post L5-S1 posterior lumbar interbody fusion and degenerative joint disease of the right knee.  

Regarding the low back disability, the examiner opined that it was less likely than not that the degenerative joint disease of the lumbosacral spine with status post L5-S1 posterior lumbar interbody fusion was directly related to any in-service disease, event, or injury, to include a boat accident in Vietnam.  The examiner acknowledged that the Veteran had reported that the onset of his low back pain had been in service due to his in-service air boat accident.  However, she determined that there was no objective documentation to connect his lack of post-service back symptoms until 30 years after separation from service to the Veteran's period of active duty, which had been silent for lumbosacral symptoms.  Specifically, she noted that there was no documentation of any back injury or complaint in the July 1969 service treatment record concerning the boat accident.  The examiner also pointed out that at the time of his June 1970 separation examination, not only had the Veteran checked "No" on his Report of Medical History for "Worn a brace or back support" and "Back trouble of any kind," but the physician's summary was also silent for any back injury/condition.  The examiner further cited an October 2004 VA Agent Orange Clinic note where the Veteran complained of chronic lower back pain for the last 12-15 years and did not mention any back injury/complaints reported with his in-service event of the air boat accident; a November 2005 VA neurology consultation report where the Veteran complained of a 12 year history of low back pain; and a May 2006 VA neurology consultation report in which the Veteran complained of chronic low back pain for 6 years.  The examiner explained that since the Veteran separated from service in November 1970, his onset of low back discomfort based on his reported medical histories was approximately 30 years after separation from service.  

With respect to the right knee disability, the examiner also opined that it was less likely than not that the degenerative joint disease of the right knee was directly related to any in-service disease, event, or injury, to include a boat accident in Vietnam.  The examiner acknowledged that the July 1969 service treatment record had documented a bruised right leg associated with the Veteran driving an air boat and hitting Cau Bong Bridge.  However, she noted that the Veteran's service treatment records were otherwise silent for any chronic right knee complaints during service and after separation.  She pointed out that at the time of his June 1970 separation examination, not only had the Veteran checked "No" on his Report of Medical History for "Trick or Locked Knee," but the physician's summary was also silent for any right knee injury/condition.  The examiner further explained that the Veteran had denied having any problems with his right knee since the resolution of the bruised right knee injury from the in-service air boat accident.                    

The Board acknowledges that back and knee injuries are consistent with the conditions and circumstances of being in combat and that the Veteran's in-service back and right knee injury may be conceded.  Nevertheless, the Board notes that at no time did any of the Veteran's treating providers find that his currently diagnosed degenerative joint disease of the lumbar spine and right knee were due to his period of service.  However, the VA examiner who performed the January 2014 VA examinations thoroughly reviewed the claims file, interviewed and examined the Veteran, considered the Veteran's lay statements as to onset and chronicity of disabilities, and provided adequate reasoning and bases for the opinions that it was less likely than not that the Veteran's low back disability and right knee disability were due to his period of active service.  Specifically, the examiner found that although the July 1969 air boat accident was documented in the service treatment records, the Veteran had not made any back complaints in conjunction with that incident, nor were there any other complaints, diagnoses, or treatment for a low back disability shown in service.  She also determined that based on the Veteran's reported medical histories, his onset of low back pain had been approximately 30 years after separation from service, and there was no no objective documentation to connect his lack of post-service back symptoms until 30 years after separation from service to the Veteran's period of active duty, which had been silent for lumbosacral symptoms.  The examiner also found that other than the July 1969 in-service documentation of a bruised right knee, the Veteran's service treatment records were otherwise silent for any right knee complaints, diagnoses, or treatment.  She also explained that the Veteran had denied having any problems with his right knee since the resolution of the bruised right knee injury from the in-service air boat accident.  For these reasons, the January 2014 VA opinions by the VA examiner are afforded great probative value.  

Moreover, although the Veteran's arthritis of the lumbar spine and right knee are considered to be diseases for which presumptive service connection could potentially be warranted under 38 C.F.R. § 3.309(a), the competent evidence of record does not show that his arthritis manifested to compensable degrees within one year after discharge from service.  Indeed, the competent evidence of record indicates that the Veteran was first diagnosed with degenerative arthritis of the lumbar spine in October 2004, which is approximately 34 years after the Veteran's period of service.  The competent evidence of record also indicates that the Veteran was first diagnosed with degenerative joint disease of the right knee in August 2008, which is approximately 38 years after the Veteran's period of service.  Therefore, service connection for arthritis on a presumptive basis under 38 C.F.R. § 3.309(a) is not warranted.   

The Board also notes that since the Veteran's arthritis of the lumbar spine and right knee are conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), service connection based on a continuity of symptomatology can be warranted under 38 C.F.R. § 3.303(b) (2013).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in this case, the Veteran has provided inconsistent reports of whether he had experienced low back pain in service, and he has not asserted a continuity of symptomatology after discharge.  The Board notes that the Veteran reported at his January 2014 VA examination that he had experienced back pain in service, including at separation.  However, the Board does not find these statements to be credible, as they are refuted by the fact that the Veteran did not make any complaints in his service treatment records of any low back pain, nor did he report any back pain in conjunction with his July 1969 boat accident in an October 2004 VA Agent Orange Clinic note.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Additionally, the earliest post-service evidence of reported low back pain is when the Veteran complained of having chronic lower back pain for only the last 12-15 years at his October 2004 VA Agent Orange Clinic examination.  Moreover, the objective evidence of record does not show that the Veteran has continuously had degenerative arthritis of the lumbar spine since discharge from service.  With respect to a right knee disability, although the Veteran has reported incurring a right knee bruise during service, which is confirmed by the service treatment records, he has not asserted a continuity of symptomatology after discharge, nor does the objective evidence of record show that the Veteran has continuously had degenerative arthritis of the right knee since discharge from service.  Therefore, the Board finds that service connection for a low back disability and a right knee disability based on a theory of continuity of symptomatology is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a low back disability and a right knee disability fall outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of back and knee pain, any actual diagnoses of a low back disability and a right knee disability require objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current low back disability and right knee disability requires medical expertise to determine because they involve a complex medical matter.  To the extent that the Veteran believes that he has a low back disability and a right knee disability that are due to his period of service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinions as to the etiologies of his current back and right knee disabilities are not competent evidence, as the nexus questions involved in this case require medical expertise to determine.  Id.  

For the reasons set forth above, the Board finds the January 2014 opinion by the January 2014 VA examiner (which was accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the etiologies of his low back disability and right knee disability.  

In sum, the Board finds that the most competent and probative evidence fails to link the Veteran's current low back disability and right knee disability to service, on a presumptive basis under 38 C.F.R. § 3.309(a), and based on a theory of continuity of symptomatology under 38 C.F.R. § 3.309(b).  Accordingly, service connection for a low back disability and a right knee disability is not warranted on any basis.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for a right knee disability is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


